SCHOLAR ROCK, Inc.

 

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

 

In consideration and as a condition of my employment, continued employment by or
other service relationship with Scholar Rock, Inc. the “Company”, I agree to the
terms and conditions of this Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement (the “Agreement”). For purposes of this
Agreement, references to the employment relationship shall mean any employment,
co-employment, independent contractor or other service relationship, whether
directly or through a third party, that I may have with the Company.

 

 

 

1.



Proprietary Information.  I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company. By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, pre-clinical and clinical testing data and
strategies, software, designs, methods, procedures, formulas, discoveries,
inventions, improvements, concepts and ideas; and (e) personnel information,
including personnel lists, reporting or organizational structure, resumes,
personnel data, compensation structure, performance evaluations and termination
arrangements or documents. Proprietary Information also includes information
received in confidence by the Company from its customers or suppliers or other
third parties.

 

2.



 Recognition of Company’s Rights.  I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment.

 

3.



Rights of Others.  I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of proprietary information. I
agree to be bound by the terms of such agreements in the event I have access to
such proprietary information.

4.





Commitment to Company; Avoidance of Conflict of Interest.  While an employee of
the Company, I will devote my full-time efforts to the Company’s business and I
will not engage in any other business activity that conflicts with my duties to
the Company. I will advise the president of the Company or his or her nominee at
such time as any activity of either the Company or another business presents me
with a conflict of interest or the appearance of a conflict of interest as an
employee of the Company. I will take whatever action is requested of me by the
Company to resolve any conflict or appearance of conflict which it finds
to exist.

 

5.



Developments.  I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship (collectively “Developments”), whether or not
patentable or copyrightable, that are created, made, conceived or reduced to
practice by me (alone or jointly with others) or under my direction during the
period of my employment. I acknowledge that all work performed by me is on a
“work for hire” basis, and I hereby do assign and transfer and, to the extent
any such assignment cannot be made at present, will assign and transfer, to the
Company and its successors and assigns all my right, title and interest in all
Developments that

(a) relate to the business of the Company or any of the products or services
being researched, developed, manufactured or sold by the Company or which may be
used with such products or services; or (b) result from tasks assigned to me by
the Company; or (c) result from the use of premises or personal property
(whether tangible or intangible) owned, leased or contracted for by the Company
(“Company- Related Developments”), and all related patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions (“Intellectual Property
Rights”).

 

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each





--------------------------------------------------------------------------------

 



such invention, a listing of the party(ies) to whom it belongs and the fact that
full disclosure as to such inventions has not been made for that reason. I have
also listed on Exhibit A all patents and patent applications in which I am named
as an inventor, other than those which have been assigned to the Company (“Other
Patent Rights”). If no such disclosure is attached, I represent that there are
no Prior Inventions or Other Patent Rights. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine or other work done for the Company, I hereby grant to the
Company a nonexclusive, royalty-free, paid-up, irrevocable, worldwide license
(with the full right to sublicense) to make, have made, modify, use, sell, offer
for sale and import such Prior Invention. Notwithstanding the foregoing, I will
not incorporate, or permit to be incorporated, Prior Inventions in any Company-
Related Development without the Company’s prior written consent.

 

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any
Company-Related Developments.

 

6.



Documents and Other Materials.  I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

 

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. Any property situated
on the Company’s premises and owned by the Company, including without limitation
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice. In
the event of the  termination of my employment for any reason, I will deliver to
the Company all files, letters, notes, memoranda, reports, records, data,
sketches, drawings, notebooks, layouts, charts, quotations and proposals,
specification sheets, or  other written, photographic or other tangible
material containing



Proprietary Information, and other materials of any nature pertaining to the
Proprietary Information of the Company and to my work, and will not take or keep
in my possession any of the foregoing or any copies.

 

7.



Enforcement of Intellectual Property Rights.  I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments. I will sign, both during and after the term of
this Agreement, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development. If the
Company is unable, after reasonable effort, to secure my signature on any such
papers, I hereby irrevocably designate and appoint each officer of the Company
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.

 

8.



Non-Competition and Non-Solicitation.

 

In order to protect the Company’s Proprietary Information and good will, during
my employment and for a period of one (1) year following the termination of my
employment for any reason (the “Restricted Period”), I will not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate or
invest in any business activity anywhere in the United States that develops,
manufactures or markets any products, or performs any services, that are
otherwise competitive with or similar to the products or services of the
Company, or products or services that the Company or its affiliates, has under
development or that are the subject of active planning at any time during my
employment; provided that this shall not prohibit any possible investment in
publicly traded stock of a company representing less than one percent of the
stock of such company. In addition, during the Restricted Period, I will not,
directly or indirectly, in any manner, other than for the benefit of the
Company, (a) call upon, solicit, divert, take away, accept or conduct any
business from or with any of the customers or prospective customers of the
Company or any of its suppliers, and/or (b) solicit, entice, attempt to persuade
any other employee or consultant of the Company to leave the Company for any
reason or otherwise participate in or facilitate the hire, directly or through
another entity, of any person who is employed or engaged by the Company or who
was employed or engaged by the Company within six months of any attempt to hire
such person. I acknowledge and agree that if I violate any of the provisions of
this paragraph 8, the running of the Restricted Period will be extended by the
time during which I engage in such violation(s).

 

9.



Government Contracts.  I acknowledge that the Company may have from time to time
agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company

 



2

2

--------------------------------------------------------------------------------

 



regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. I agree to comply with any such
obligations or restrictions upon the direction of the Company. In addition to
the rights assigned under paragraph 5, I also assign to the Company (or any of
its nominees) all rights which I have or acquired in any Developments, full
title to which is required to be in the United States under any contract between
the Company and the United States or any of its agencies.

 

10.



Prior Agreements.  I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer
or others.

 

11.



Remedies Upon Breach.  I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond. If I violate this
Agreement, in addition to all other remedies available to the Company at law, in
equity, and under contract, I agree that I am obligated to pay all the Company’s
costs of enforcement of this Agreement, including attorneys’ fees and expenses.

 

12.



Publications and Public Statements.  I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to and/or incorporates any Proprietary Information.

 

13.



No Employment Obligation.  I understand that this Agreement does not create an
obligation on the Company or any other person to continue my employment. I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

14.





Survival and Assignment by the Company.  I understand that my obligations under
this Agreement will continue in accordance with its express terms regardless of
any changes in my title, position, duties, salary, compensation or benefits or
other terms and conditions of employment. I further understand that my
obligations under this Agreement will continue following the termination of my
employment regardless of the manner of such termination and will be binding upon
my heirs, executors and administrators. The Company will have the right to
assign this Agreement to its affiliates, successors and assigns. I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.

 

15.



Exit Interview.  If and when I depart from the Company, I may be required to
attend an exit interview. For twelve (12) months following termination of my
employment, I will notify the Company of any change in my address and of each
subsequent employment or business activity, including the name and address of my
employer or other post-Company employment plans and the nature of my activities.

 

16.



Disclosure to Future Employers.  During the Restricted Period, I will provide a
copy of this Agreement to any prospective employer, partner or co-venturer prior
to entering into an employment, partnership or other business relationship with
such person or entity.

 

17.



Severability.  In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

18.



Interpretation.  This Agreement will be deemed to be made and entered into in
the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts. I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.

 

 

 

[End of Text]

 



3

3

--------------------------------------------------------------------------------

 



I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

 

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

 

Signed: /s/ Rhonda M. Chicko (Employee’s full name)

 

Type or print name:   Rhonda M. Chicko

 

Date:   April 4, 2018

 

 

 

 

 



LIBC/4399790.1

LIBC/4399790.1

--------------------------------------------------------------------------------

 



EXHIBIT A

 

 

 

To:Scholar Rock, Inc.

 

From: Rhonda M. Chicko

 

Date:       April 4,  2018

 

SUBJECT:Prior Inventions

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

☒No inventions or improvements

 

☐See below:

 



 

 



 

☐Additional sheets attached

 

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

☒None

 

☐See below:

 



 



 



LIBC/4399790.1

LIBC/4399790.1

--------------------------------------------------------------------------------